    Case 1:20-cv-01082-CFC Document 18 Filed 09/18/20 Page 1 of 2 PageID #: 210

      NEW YORK                                                                                             SHANGHAI
       LONDON                                                                                               ATLANTA
      SINGAPORE                                                                                          BALTIMORE
     PHILADELPHIA                               FIRM and AFFILIATE OFFICES                               WILMINGTON
       CHICAGO                                                                                              MIAMI
    WASHINGTON, DC                                                                                        BOCA RATON
    SAN FRANCISCO                                                                                         PITTSBURGH
                                                  SOMMER L. ROSS
    SILICON VALLEY                           DIRECT DIAL: +1 302 657 4951                                   NEWARK
      SAN DIEGO                             PERSONAL FAX: +1 215 689 4943                                  LAS VEGAS
     LOS ANGELES                            E-MAIL: SLRoss@duanemorris.com                                CHERRY HILL
        TAIWAN                                                                                            LAKE TAHOE
       BOSTON                                    www.duanemorris.com                                       MYANMAR
       HOUSTON                                                                                              OMAN
        AUSTIN                                                                                      A GCC REPRESENTATIVE OFFICE
                                                                                                         OF DUANE MORRIS
        HANOI
    HO CHI MINH CITY
                                                                                                     ALLIANCES IN MEXICO
                                                                                                       AND SRI LANKA




September 18, 2020


VIA CM/ECF AND HAND DELIVERY

The Honorable Colm F. Connolly
United States District Court
District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, DE 19801-3555

            Re:        NNN 400 Capitol Center 16, LLC, et al. v. Wells Fargo Bank, N.A., as Trustee for
                       the Registered Holders of Comm. 2006-C8 Commercial Mortgage Pass-Through
                       Certificates, et al.
                       Civil Action Nos. 20-1080 (CFC), 20-1081 (CFC), & 20-1082 (CFC)


Dear Judge Connolly:

       I am writing in regard to the above-referenced cases to call to the Court’s attention that no
response or objection was filed to Little Rock-400 West Capitol Trust’s Motion to Remand (the
“Motion”), which was filed in each of the above cases on August 31, 2020. The deadline to
respond to the Motion was September 14, 2020.

        I conferred with counsel to the Appellants, Thomas J. Francella, Jr., Esq., on September
16, 2020, who confirmed that the Appellants were aware of the response deadline and chose not
to respond. Mr. Francella also confirmed to me, and authorized me to inform the Court, that the
Appellants take no position with respect to the relief requested in the Motion. As set forth in the
Motion, each of the other parties to this appeal consent to the relief requested in the Motion. 1

1The other parties consist of (i) Wells Fargo Bank, N.A., as Trustee for the Registered Holders of
Comm 2006-C8 Commercial Mortgage Pass-Through Certificates (“Prior Lender”), (ii) LNR
Partners, LLC (“LNR”), (iii) Berkadia Commercial Mortgage LLC (“Berkadia”), (iv) Taconic
DUANE MORRIS LLP
222 DELAWARE AVENUE, SUITE 1600    WILMINGTON, DE 19801-1659                 P HONE: +1 302 657 4900 FAX: +1 302 657 4901
DM3\7053131.1
 Case 1:20-cv-01082-CFC Document 18 Filed 09/18/20 Page 2 of 2 PageID #: 211



The Honorable Colm F. Connolly
September 17, 2020
Page 2


         In light of foregoing, and for the reasons set forth in the Motion, on behalf of Little Rock-
400 West Capitol Trust (“Secured Creditor”), I respectfully request entry of an order granting the
relief requested in the Motion.


                                                   Respectfully submitted,

                                                    /s/ Sommer L. Ross
                                                    Duane Morris LLP
                                                    Sommer L. Ross (DE 4598)
                                                    222 Delaware Avenue, Suite 1600
                                                    Wilmington, Delaware 19801-1659
                                                    Telephone: (302) 657-4900
                                                    Facsimile: (302) 657-4901
                                                    E-mail: slross@duanemorris.com

                                                    Counsel to Little Rock-400 West Capitol Trust




SLR/slr

cc:       Thomas J. Francella, Jr., Esq.
          Benjamin A Hackman, Esq.
          Linda Richenderfer, Esq.
          Brett D. Fallon, Esq.
          Joshua R. Denton, Esq.
          Tonya J. Austin, Esq.
          Meagen E. Leary, Esq.
          Paul E. Chronis, Esq.
          Elinor H. Murárová, Esq.




Capital Advisors, LP (“Taconic” and, together with Prior Lender, LNR, Taconic, and Secured
Lender, collectively, the “Lender Appellees”) , and (v) Somera Road Inc. (“Somera”). Each of the
Lender Appellees are represented by Duane Morris LLP. Somera is represented by Faegre Drinker
Biddle & Reath LLP and Frost Brown & Todd LLC.



DM3\7053131.1
